2005 ND 195
In the Matter of the Judicial Vacancy in District Judgeship No. 3, with Chambers in Bottineau, North Dakota, Northeast Judicial District.
No. 20050369
Supreme Court of North Dakota.
Filed November 17, 2005
Per curiam.
[¶1] On October 25, 2005, Governor John Hoeven officially notified the Supreme Court that the Honorable Lester Ketterling, Judge of the District Court, with chambers in Bottineau, Northeast Judicial District, is resigning his position effective December 31, 2005. Judge Ketterling's impending resignation will create a vacancy under Section 27-05-02.1, N.D.C.C.
[¶2] Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration. This Court may, consistent with that determination, order the vacancy filled or order the vacant office transferred to a judicial district in which an additional judge is necessary, to be filled in that district.
[¶3] Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with the attorneys and judges of the Northeast Judicial District was posted October 26, 2005, on the website of the Supreme Court. Notice was also electronically provided to all presiding judges of the state. Written comments on the vacancy were permitted through November 15, 2005. For purposes of the consultation provided for under Section 27-05-02.1, N.D.C.C., this procedure is sufficient for determining the disposition of the vacancy.
[¶4] A Report containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.2, Section 4, was filed November 15, 2005, by the Northeast Judicial District.
[¶5] Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on state-wide weighted caseload data.
[¶6] This Court determines that the office is necessary for effective judicial administration in its present location.
[¶7] IT IS HEREBY ORDERED, that Judgeship No. 3 at Bottineau in the Northeast Judicial District be filled in the manner provided in N.D.C.C. Chapter 27-25.
[¶8] Gerald W. VandeWalle, C.J.
Dale V. Sandstrom
Mary Muehlen Maring
Carol Ronning Kapsner
Daniel J. Crothers